Title: To Thomas Jefferson from James Madison, 21 February 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     
                        21 Feb. 1805
                     
                  
                  Is the fact certain that the amt. of the internal taxes not objectionable in their nature would not have paid the Collectors?
                  What is the amendment alluded to as necessary to a repartition of liberated revenues amg. the States in time of peace?
                  page 3—“in any view” may be better than “in any event” that phrase having but just preceeded.
                  Instead of “acts of religious exercise suited to it [religion] “exercises suited to it” or some equivalent vareations, is suggested
               